Kinne, J.
This cause is submitted on an abstract which does not show that an appeal was taken. We assume, where a case is submitted upon an abstract, that it shows the entire record, so far as it is material. The abstract should affirmatively show that an appeal has been taken. Code, section 3178; rule of court 98; Gleason v. Collett, 77 Iowa, 448; Schooley v. Globe Insurance Co., 76 Iowa, 78; Domelly v. Cedar County, 75 Iowa, 536; State v. Clossner, 84 Iowa, 401. The appeal is necessary to give this court jurisdiction, nor is it waived by the appearance of the parties to the merits of the case, without objection for the failure to take an appeal. Under such circumstances, we are required to dismiss the case. Talbort v. Noble, 75 Iowa, 165; Plummer v. People’s Nat. Bank, 74 Iowa, 731; Phillips v. Follet, 69 Iowa, 39; State v. Clossner, supra. Dismissed.